DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  
Claim 10 recites “wherein once the values and timing are initialized by the CPU the timing circuitry”.  It is presumed to recite “wherein once the one or more threshold values and timing are initialized by the CPU, the timing circuitry”.
Claim 17 recites “receiving an analog signal” in line 2.  It is presumed to recite “the analog signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a central processing unit (CPU) configured to initialize values of the one or more threshold values and timing of assertions of the first enable signal and the second enable signal and.”  The claim is rendered indefinite because the limitations following “and” are missing.  Clarification is required.
Claims 10 and 11 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, 12-15, 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 4,675,661 A).
Regarding claim 1, Ishii discloses circuitry (see at least Figure 1), comprising: 
a timing circuitry configured to assert a first enable signal at a first time and a second enable signal at a second time, the second time following the first time (see at least col. 5, lines 7-14, note the operational amplifier circuit (3, 9, 4, 14) is actuated or enabled at a first time | col. 5, lines 37-38, note the operational amplifier circuit (3, 9, 4, 14) is actuated or enabled again at a second (later) time); 
an operational amplifier circuit configured to enable responsive to the assertion of the first enable signal, the operational amplifier circuit configured to, if enabled, generate an amplified analog input signal responsive to an analog input signal (see at least Figure 1, item 9 | col. 5, lines 7-14, note the operational amplifier circuit (3, 9, 4, 14) is enabled at the first time | col. 5, line 33, note the detection signal is input to the delay circuit (5) | col. 5, lines 37-38, note the operational amplifier circuit (3, 9, 4, 14) is actuated again at a (second) later time); and 
a signal analyzing circuitry (see at least Figure 1, items 5, 6, 7 and 8) configured to: 
enable responsive to the assertion of the first enable signal (see at least Figure 3, item T1 | col. 5, lines 37-50, note the signal analyzing circuitry (5, 6, 7, 8) is enabled at T1); 
compare the amplified analog input signal to one or more threshold values responsive to the assertion of the second enable signal (see at least col. 5, lines 27-44, note the operational amplifier circuit (3, 9, 4, 14) is actuated again at a (second) later time | col. 3, line 67 – col. 4, line 36, note the detection signal is compared against a predetermined threshold level in the control section (6)); and 
generate an alert signal responsive to a determination that the amplified analog input signal falls outside of a range of values defined by the one or more threshold values (see at least col. 4, lines 27-36 | col. 6, line 61 – col. 7, line 28, note generation of the fire alarm signal to a display (8) or a remote receiver (not shown)).
Regarding claim 2, Ishii, as addressed above, discloses wherein the timing circuitry is configured to assert the first enable signal and the second enable signal periodically (see at least col. 5, lines 7-14 | col. 5, lines 33-37).
Regarding claim 7, Ishii, as addressed above, discloses wherein the timing circuitry includes a first timing circuit configured to generate the first enable signal and a second timing circuit configured to generate the second enable signal (see at least Figure 1, items 2, 5 and 6).
Regarding claim 8, Ishii, as addressed above, discloses wherein the signal analyzing circuitry is further configured to disable the operational amplifier circuit and the signal analyzing circuitry after comparing the amplified analog input signal to the one or more threshold values (see at least Figure 3, note the operational amplifier circuit is disabled until pulse T1 is regenerated).
Regarding claim 9, Ishii, as addressed above, discloses a central processing unit (CPU) configured to initialize values of the one or more threshold values and timing of assertions of the first enable signal and the second enable signal and (see at least Figures 1 and 3, items 6, T1 and T3 | col. 4, line 9, note CPU | col. 6, lines 3-7, note under control of the CPU | col. 7, lines 23-24, note the CPU (6) can initialize the threshold value to a higher or lower value).
Regarding claim 10, Ishii, as addressed above, discloses wherein once the values and timing are initialized by the CPU the timing circuitry, the operational amplifier circuit, and the signal analyzing circuitry are configured to operate independently from intervention or supervision from the CPU (see at least Figures 1 and 3, items 2, 3, 9, 4, 14 and T1, note once initialized via T1, the CPU does not intervene or supervise their operation | Figures 1-3, item 7 | col. 7, lines 5-19, note that if the signal analyzing circuitry is interpreted as the smoke amount computing section (7), then it is not supervised by the CPU (6)).
Regarding claim 12, Ishii, as addressed above, discloses wherein the alert signal is provided to a peripheral device (see at least col. 7, lines 25-27).
Regarding claim 13, Ishii, as addressed above, discloses wherein the analog input signal is generated by a smoke sensor of a smoke detector (see at least Figure 1, items 3 and 4 | col. 1, lines 5-17).
Regarding claim 14, Ishii discloses a smoke detector system (see at least Figure 1 | col. 1, lines 5-17), comprising: 
a smoke sensor configured to generate an analog input signal correlated to a quantity of smoke in a smoke chamber (see at least Figure 1, items 10 and 13); 
a first timing circuit configured to periodically assert a first enable signal (see at least Figures 1-3, items 2 and T1 | col. 6, lines 3-6); 
a second timing circuit configured to periodically assert a second enable signal following assertions of the first enable signal (see at least Figures 1-3, item 5 | col. 5, lines 34-44); 
an operational amplifier circuit configured to enable responsive to assertions of the first enable signal, the operational amplifier circuit configured to receive the analog input signal and, if enabled, generate an amplified analog input signal responsive to the analog input signal (see at least Figure 1, item 9 | col. 5, lines 7-14, note the operational amplifier circuit (3, 9, 4, 14) is enabled at the first time T1 | col. 5, line 33, note the detection signal is input to the delay circuit (5) | col. 5, lines 37-38, note the operational amplifier circuit (3, 9, 4, 14) is actuated again at a (second) later time T3); 
a signal analyzing circuitry (see at least Figure 1, items 5, 6, 7 and 8) configured to: 
enable responsive to the assertions of the first enable signal (see at least Figure 3, item T1 | col. 5, lines 37-50, note the signal analyzing circuitry (5, 6, 7, 8) is enabled at T1); 
compare the amplified analog input signal to one or more threshold values responsive to the assertion of the second enable signal (see at least col. 5, lines 27-44, note the operational amplifier circuit (3, 9, 4, 14) is actuated again at a (second) later time | col. 3, line 67 – col. 4, line 36, note the detection signal is compared against a predetermined threshold level in the control section (6)); and 
generate an alert signal responsive to a determination that the amplified analog input signal falls outside of a range of values defined by the one or more threshold values (see at least col. 4, lines 27-36 | col. 6, line 61 – col. 7, line 28, note generation of the fire alarm signal to a display (8) or a remote receiver (not shown)); and 
an alarm circuitry configured to generate an alarm responsive to the alert signal (see at least col. 4, lines 27-36 | col. 6, line 61 – col. 7, line 28, note the display (8) or remote receiver (not shown)).
Regarding claim 15, Ishii, as addressed above, discloses wherein the second timing circuit is configured to enable responsive to assertions of the first enable signal and assert the second enable signal following the assertions of the first enable signal (see at least col. 5, lines 7-44).
Regarding claim 17, Ishii discloses a method of measuring an analog input signal (see at least Figures 1-3), the method comprising: 
receiving an analog input signal at an input of an operational amplifier circuit (see at least Figures 1, items 10, 15 and 13 | col. 5, lines 7-14, note the operational amplifier circuit (3, 9, 4, 14) is actuated or enabled at a first time (T1), and receives the analog input signal corresponding to the radiated light at the input (13) | col. 5, lines 37-38, note the operational amplifier circuit (3, 9, 4, 14) is actuated or enabled again at a second (later) time (T3)); 
asserting a first enable signal (see at least Figures 1-3, item T1 | col. 6, lines 3-6); 
activating the operational amplifier circuit responsive to the assertion of the first enable signal to generate an amplified analog input signal at an output of the operational amplifier circuit (see at least Figures 1, items 3, 9, 4, 14 and 5 | col. 5, lines 7-14, note the operational amplifier circuit (3, 9, 4, 14) is actuated or enabled at a first time (T1), receives the analog input signal corresponding to the radiated light at the input (13), and the delay circuit (5) receives the signal at the output of the operational amplifier circuit (3, 9, 4, 14)); 
activating a signal analyzing circuitry electrically connected to the output of the operational amplifier circuit responsive to the assertion of the first enable signal (see at least Figure 3, item T1 | col. 5, lines 37-50, note the signal analyzing circuitry (5, 6, 7, 8) is enabled at T1); 
asserting a second enable signal (see at least Figure 3, item T3); 
determining, by the signal analyzing circuitry, whether the amplified analog input signal is outside of a predetermined range of values defined by one or more threshold values responsive to the assertion of the second enable signal (see at least col. 5, lines 27-44, note the operational amplifier circuit (3, 9, 4, 14) is actuated again at a (second) later time | col. 3, line 67 – col. 4, line 36, note the detection signal is compared against a predetermined threshold level in the control section (6)); and 
generating, by the signal analyzing circuitry, an alert signal responsive to a determination that the amplified analog input signal is outside of the predetermined range of values (see at least col. 4, lines 27-36 | col. 6, line 61 – col. 7, line 28, note generation of the fire alarm signal to a display (8) or a remote receiver (not shown)).

Regarding claim 19, Ishii, as addressed above, discloses initializing, with a central processing unit (CPU), the one or more threshold values and timing of assertions of the first enable signal and the second enable signal, wherein the receiving, asserting, activating, activating, asserting, determining and generating operations are performed independently from the CPU after the initializing (see at least Figures 1 and 3, items 2, 3, 9, 4, 14 and T1 | Figures 1-3, item 7 | col. 7, lines 5-19).
Regarding claim 20, Ishii, as addressed above, discloses wherein receiving the analog input signal at the input of the operational amplifier circuit comprises receiving the analog input signal from a smoke sensor (see at least Figure 1, items 10, 15 and 13).
Regarding claim 22, Ishii, as addressed above, discloses wherein asserting the second enable signal comprises activating a timing circuit configured to provide the second enable signal (see at least Figures 1 and 3, items 5 and T3).
Regarding claim 23, Ishii, as addressed above, discloses wherein asserting the first enable signal and asserting the second enable signal comprises periodically asserting the first enable signal and the second enable signal (see at least Figure 3, items T1 and T3 | col. 5, lines 7-14 | col. 5, lines 33-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 4,675,661 A) in view of Suzuki (US 2002/0024436 A1).
Regarding claim 3, Ishii does not specifically disclose wherein the signal analyzing circuitry includes an analog to digital converter.
It is known for signal analyzing circuitry to be arranged in different ways.  For example, Suzuki teaches a smoke detector with signal analyzing circuitry, wherein the signal analyzing circuitry includes an analog to digital converter (see at least Figure 2, items 10 and 14 | [0046] note the control circuit (10) incorporated in the smoke detector (3a) includes an analog-to-digital converter (14) | [0052] note the analog signal, which represents the amount of smoke in the air, is converted to a digital signal for transmission to the control panel (2)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Suzuki into Ishii.  This provides the ability for Ishii’s remote fire alarm receiver to receive at least a cleaner or less noisy (digital) signal from the smoke detector (see col. 7, lines 24-28 of Ishii), thus improving communication and improving smoke detection in the building.
Regarding claim 4, Ishii does not specifically disclose wherein the signal analyzing circuitry includes an analog comparator.
It is known for signal analyzing circuitry to be arranged in different ways.  For example, Suzuki teaches a smoke detector with signal analyzing circuitry, wherein the signal analyzing circuitry includes an analog comparator (see at least Figure 2, items 10 and 12 | [0046] | [0050] note the controller (12) of the smoke detector (3a) determines occurrence of a fire if an analog value input to the analog input terminal equipment (16) from the sensor (15) has exceeded a predetermined threshold | [0057] note the controller (12) compares the analog interrupt threshold value with the analog value entered from the sensor (15) by way of an analog input terminal equipment (16)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Suzuki into Ishii.  This provides the ability for Ishii’s signal analyzing circuitry to compare similar data (e.g., analog to analog data), thus improving smoke detection.
Regarding claim 5, Ishii in view of Suzuki, as addressed above, teach wherein the signal analyzing circuitry further includes a digital to analog converter configured to generate one or more reference signals respectively associated with the one or more threshold values, the analog comparator configured to compare the amplified analog input signal to the one or more reference signals (see at least Figure 2, items 10 and 12 | [0046] | [0050] note the controller (12) of the smoke detector (3a) determines occurrence of a fire if an analog value input to the analog input terminal equipment (16) from the sensor (15) has exceeded a predetermined threshold (i.e., “the stored analog interrupt threshold value in memory address “0x0B”) | [0054-0057] note the controller (12) compares the stored analog interrupt threshold value in memory address “0x0B” with the analog value entered from the sensor (15) by way of an analog input terminal equipment (16)).
Regarding claim 11, Ishii does not disclose wherein the alert signal comprises an interrupt signal configured to interrupt operation of the CPU to take remedial action.
It is known to react an emergency in different ways.  For example, Suzuki teaches a smoke detector wherein an alert signal comprises an interrupt signal configured to interrupt operation of a CPU to take remedial action (see at least [0057-0059] | [0046] | [0050-0052]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Suzuki into Ishii.  This provides the ability for Ishii’s smoke detector to transmit the alert signal to the remote receiver upon detection of smoke (see col. 7, lines 24-28 of Ishii), and allows Ishii’s smoke detector to individually commence a fire alarm in the event Ishii’s smoke detector does not receive an acknowledgement from the remote receiver (see [0050] of Suzuki), thus ensuring the occupants of the building are alerted of a potential fire.
Regarding claim 21, Ishii in view of Suzuki, as addressed above, teach wherein activating the signal analyzing circuitry comprises activating one of an analog to digital converter and an analog comparator (see at least [0052] of Suzuki | [0057] of Suzuki).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 4,675,661 A) in view of Fukui (US 2011/0031419 A1).
Regarding claim 6, Ishii does not specifically disclose wherein the operational amplifier circuit comprises a low-pass filter to filter the analog input signal.
It is known for smoke detectors to be arranged in different ways.  For example, Fukui teaches a smoke detector wherein an operational amplifier circuit comprises a low-pass filter to filter an analog input signal (see at least Figure 1, items PD, I10, OP1, C1 and R2 | [0111-0112]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Suzuki into Fukui.  This provides the ability for Ishii’s smoke detector to filter out unwanted signals, thus improving smoke detection.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 4,675,661 A) in view of Schmidt (US 9,196,141 B1).
Regarding claim 16, Ishii, as addressed above, discloses a signal driver electrically connected to an illumination source, the signal driver configured to enable responsive to assertions of the first enable signal, the illumination source configured to illuminate the smoke chamber with illumination while the signal driver is enabled, wherein the smoke sensor comprises a sensor configured to detect the illumination (see at least Figure 1, items 10, 15 and 13 | col. 5, lines 7-44).
However, Ishii does not specifically disclose an infrared illumination source, infrared illumination and a passive infrared sensor.
It is known to detect an emergency in different ways.  For example, Schmidt teaches a smoke detector with an infrared illumination source, infrared illumination and a passive infrared sensor (see at least Figure 4, items 330, 340-1 and 340-2 | col. 2, lines 8-24 | col. 5, line 39 | col. 7, line 52 – col. 8, line 2 | col. 22, lines 25-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Schmidt into Ishii.  This provides a known alternative illumination source and sensor that can be used in place of Ishii’s illumination source and sensor while providing predictable results.  In addition, infrared systems have a longer lifespan, thus improving system reliability (see col. 22, lines 25-30).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Ishii (US 4,675,661 A), Suzuki (US 2002/0024436 A1), Fukui (US 2011/0031419 A1) and Schmidt (US 9,196,141 B1), either alone or in combination, do not disclose and/or fairly suggest disabling the operational amplifier circuit responsive to a determination that the amplified analog input signal is inside of the predetermined range of values; and disabling the signal analyzing circuitry responsive to a determination that the amplified analog input signal is inside of the predetermined range of values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687